Title: Continental Congress Resolution on the Services of Comte de Rochambeau, [1 January 1783]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, January 1, 1783]
That the President make the acknowlegements of Congress in a particular manner to His Excellency The Count De Rochambeau and signify to him the high sense they entertain of the distinguished talents displayed by him with so much advantage to these states in the most important conjunctures as well as of the strict and exemplary discipline which have been uniformly conspicuous in the troops under his command and which have deservedly acquired the admiration and Esteem of the citizens of these states by whom his signal services and the delicate attention at all times paid to their private rights will ever be held in affectionate remembrance.
